DETAILED ACTION
Response to Amendment
The amendment filed 12/03/2021 has been entered.
Claims 21-24 is new.
Claims 10, 17, and 19-20 are cancelled. 
Claims 9-24 are pending.

Claim Objections
Claim 9 objected to because of the following informalities:  "underwater vehicle" at the bottom of page 6 should be 'the' underwater vehicle.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahmed - IEEE (2009).
Regarding claim 9, Ahmed [Abstract; Fig 10, Page 8, 9] discloses measuring one or more environmental parameters[Step 1 of Fig 10 in Page 8, Ist column];
characterizing noise in an acoustic communication channel based on one or more environmental parameters[Step 4 of Fig 10 in Page 8, 1st column; CI mapping on page 8, 9, ie. characterizes noise as per background noise];
characterizing the acoustic communication channel based on the one or more environmental parameters[Page 8, Col 1, Analysis and Page 9, Col 1 disclose characterizing acoustic communication channel from measured parameters];
conducting a communication performance simulation with the noise and the acoustic communication channel[Page 8, Col 1, step 6 is a communication performance simulation based on parameters such as on page 9];
determining a physical layer parameter based on the communication performance simulation[Page 8, Col 1, step 6 and "continue transmission" in Fig 10 discloses the physical layer is confirmed and determined by the simulation/test];
determining a plurality of data delivery parameters based on the communication performance simulation[Table II which has a plurality of parameters; Page 8, Col 1, Step 6 and threshold test step of Fig 10], 
each data delivery parameter of the plurality of data delivery parameters corresponding to a respective mode of operation of a plurality of modes of operation of an underwater vehicle; [Abstract, Page 1, Col 1; Page 8 Col 2 discloses uses with a AUV. Additionally this is an intended use and would have little patentable weight]

Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 18, Ahmed [Abstract; Fig 10, Page 8, 9] discloses a processor[Page 8, Col 1 discloses computing];
and a memory system including one or more non-transitory computer-readable medium storing instructions thereon that, when executed by the processor cause the computing system to[Page 7 Col 2 discusses storing values, Page 8 discloses prior sensed and stored parameters and saved location data and Page 10, Col 1 discusses memory;]:
characterize noise in a subsea acoustic communication based on one or more environmental parameters[Step 4 of Fig 10 in Page 8, 1st column; CI mapping on page 8, 9, i.e. characterizes noise as per background noise];
characterize the subsea acoustic communication channel based on the one or more environmental parameters[Page 8, Col 1, Analysis and Page 9, Col 1 disclose characterizing acoustic communication channel from measured parameters];
conduct a communication performance simulation with the noise and the subsea acoustic communication channel[Page 8, Col 1, step 6 is a communication performance simulation based on parameters such as on page 9];

determine a plurality of data delivery parameters based on the communication performance simulation[Table II which has a plurality of parameters; Page 8, Col 1, Step 6 and threshold test step of Fig 10], 
each data delivery parameter of the plurality of data delivery parameters corresponding to a respective mode of operation of a plurality of modes of operation of an underwater vehicle; [Abstract, Page 1, Col 1; Page 8 Col 2 discloses uses with a AUV. Additionally this is an intended use and would have little patentable weight]
and transmit the physical layer parameter and the plurality of data delivery parameters to the underwater vehicle, the underwater vehicle configured to operate based on the physical layer parameter and a data delivery parameter of the plurality of data delivery parameters.[Abstract, "continue transmission” in Fig 10; Page 8 Col 2 discloses uses with a AUV. Additionally this is an intended use and would have little patentable weight]
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 11
Regarding claim 12, Ahmed discloses the one or more environmental parameters comprises underwater currents, acoustic noise, temperature, salinity, sound velocity, or a combination thereof [Page 9, Table II].  
Regarding claim 13, Ahmed discloses the physical layer parameter comprises carrier frequency, bandwidth, error correcting codes, modulation order, symbol rate, or a combination thereof. [Abstract discusses frequency; Page 9 discusses modulation and bandwidth]  
Regarding claim 14, Ahmed discloses controlling the underwater vehicle in response to the communication performance simulation. [Page 8, Col 2 discloses AUV]
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 15, Ahmed discloses characterizing the noise channel using time analysis, spectral analysis, time-frequency analysis, statistical analysis, or a combination thereof. [Page 9 discloses frequency analysis on the noise]  
Regarding claim 16, Ahmed discloses characterizing the acoustic communication channel using a sound velocity profile, a channel spread, a Doppler shift, or a combination thereof. [Table I discloses doppler shift, sound speed profile, delay spread, etc]
Regarding claim 21 and 23, Ahmed discloses the plurality of modes of operation comprises traversing, hovering, inspecting, or any combination thereof.[Page 8, Col 2 to 9, Col 1 discloses that the system moves between locations meaning it is traversing or will scan the area it is in. i.e. inspecting and or hovering]  

Regarding claim 22 and 24, Ahmed discloses the underwater vehicle is configured to determine the data delivery parameter based on a mode of operation of the plurality of modes of operation.[ Abstract, Page 1, Col 1; Page 8 Col 2 discloses uses with a AUV. Additionally this is an intended use and would have little patentable weight]  
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that each data delivery parameter corresponds to a mode of operation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here the cognitive intelligence in Ahmed discloses that the system moves between locations or will scan the area it is in and act based on the parameters meaning that the parameters correspond to models/operation of the vehicle. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645